                      Case 1:20-cv-07552-VSB Document 15
                                                      14 Filed 01/22/21
                                                               01/21/21 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                             DAVID S. THAYER
Corporation Counsel                              100 CHURCH STREET                           Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                        t: (212) 356-2649
                                                                                                           f: (212) 256-1148
                                                                                                    e: dthayer@law.nyc.gov



                                                                      January 21, 2021



        The Honorable Vernon S. Broderick
        United States District Court for the
        Southern District of New York
        40 Foley Square                                                    1/22/2021
        New York, NY 10007

                          Re: W.R. v. N.Y.C. Dep’t of Educ., Case No. 20 CV 7552 (VSB)

        Dear Judge Broderick:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendant New York City
        Department of Education (“DOE”) in the above-referenced action. I write to respectfully request,
        with the consent of Plaintiffs’ counsel, a brief one-week extension of the parties’ time to file a
        joint letter and proposed case management plan and scheduling order in this action under the
        Individuals with Disabilities Education Act.

                         The requested extension is necessary because the parties’ counsel have not yet
        had an opportunity to discuss the matters to be included in the joint letter and proposed case
        management plan, due in part to a calendaring error that resulted in my believing that the
        deadline for submission of these documents was next week. I apologize for my mistake. Given
        this error, I request a brief extension of time of the parties’ deadline so that I may speak with
        Plaintiffs’ counsel and we may jointly prepare the documents described in the Court’s order and
        notice of initial conference. (ECF No. 13.)

                         This is the DOE’s first request for an extension of time by which the parties must
        file their joint letter and the proposed case management plan and scheduling order. Plaintiffs’
        counsel consents to this request.
       Case 1:20-cv-07552-VSB Document 15
                                       14 Filed 01/22/21
                                                01/21/21 Page 2 of 2




            Thank you for your consideration of this application.


                                                         Respectfully yours,

                                                         /s/ David S. Thayer

                                                         David S. Thayer



cc:   Via ECF
      Adam Dayan, Esq.
      Law Offices of Adam Dayan, PLLC
      222 Broadway 19th Floor
      New York, NY 10038
      Counsel for Plaintiffs




                                             2
